DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
The amendment filed 7-14-2022 has been entered into the record.  Claims 1-11, 17-26, 28, 30-43, 45-54 and 56-72 have been cancelled.  Claim 44 is withdrawn from consideration.  Claims 12-14, 27, 29, 55, and 73-80 are under examination.

The text of Title 35 of the U.S. Code not reiterated herein can be found in the previous office action.

Election/Restrictions
This application contains claim 44 drawn to an invention nonelected without traverse.  Inasmuch as, all the product claims are not in condition for allowance, the method claim has not been rejoined.

Rejections Withdrawn
Any rejection/objection not maintained herein is withdrawn based upon Applicant’s amendment to the claims.

New Rejections Based on Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 77 and 78 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
The claims recite that the targeting component comprises a VH domain (claim 77) or a VL domain (claim 78) having at least 95% sequence identity to the VH or VL domain of SEQ ID NOS:4, 8 or 6.
It is noted that at paragraph 146 of the specification teaches at least 95% identity to the amino acid sequences set forth in SEQ ID NOS:4, 8 or 6. 

    PNG
    media_image1.png
    254
    1338
    media_image1.png
    Greyscale
 
However, this passage does not set forth the concept of at least 95% identity to a particular domain contained therein.  There is no other apparent passage alone or in combination provides for this concept.  As such, the claims recite a new concept that is not present in the written description of the application as filed.  This issue is best resolved by Applicant pointing to the specification by page and line number where support for percent identity to the VH or VL domain of the sequences can be found.




Status of Claims
Claim 44 is withdrawn from consideration.  Claims 12-14, 27, 29, 55, 73-76, 79 and 80 are allowable.  Claims 77 and 78 stand rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia Duffy whose telephone number is 571-272-0855.  The examiner can generally be reached on 7:30 am - 4:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor Gary Nickol can be reached at 571-272-0835.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Patricia Duffy/Primary Examiner, Art Unit 1645